Citation Nr: 1037369	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2010, the Veteran testified at a Board personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of this 
transcript is associated with the record.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has a current bilateral hearing loss 
disability and tinnitus due to noise exposure in service.  Prior 
to final adjudication of this appeal, additional development is 
required.  See 38 C.F.R. § 19.9.

In his Board testimony, the Veteran described his noise exposure 
during service.  There is evidence of a current hearing loss 
disability.  In a February 2007 private treatment record, a 
clinician found that the Veteran had "significant presbycusis 
which is also probably related to his prior history of 
significant noise exposure."  The clinician documented sources 
of noise exposure both during and after service.  There is no 
medical opinion evidence that addresses whether noise exposure/ 
acoustic trauma in service, alone, led to the current hearing 
loss and tinnitus.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not yet been provided a VA examination.  Based on 
his testimony, and the evidence of a role of noise exposure in 
the Veteran's development of hearing loss, the Board finds that 
there is a duty to provide such an examination.  Upon remand, the 
AMC/RO should schedule such an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination.  The claims 
file should be sent to the examiner. 

Following the review of the relevant 
evidence in the claims file, the examiner 
is asked to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that any current hearing loss 
or tinnitus began during service or is 
causally linked to any incident of active 
duty, to include noise exposure/ acoustic 
trauma.  The examiner is requested to 
provide a rationale for any opinion 
provided.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

2.  Thereafter, the Veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If either claim 
is not granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



